IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                              Fifth Circuit
                              __________________________                    F I L E D
                                     No. 06-31062                           August 17, 2007
                                  Summary Calendar
                                                                        Charles R. Fulbruge III
                              __________________________                        Clerk


LINDA D TAYLOR,
                                                  Plaintiff-Appellant

versus

MICHAEL J ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee

             ___________________________________________________

                  Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:05-CV-1930
             ___________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Linda Taylor appeals the district court’s decision to affirm the
administrative law judge’s (“ALJ’s”) finding that she is not entitled to social
security benefits. For the following reasons, we AFFIRM.
                         I. FACTS AND PROCEEDINGS
       On November 2, 1999, Taylor filed a claim for disability benefits and


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
supplemental security income benefits under Title XVI of the Social Security
Act, 42 U.S.C. § 401, et seq. She asserted that she had been disabled since
August 18, 1991, due to the loss of full use of the left side of her body (including
her left hand and leg), diabetes, and high blood pressure. Her initial claim was
denied, as was her request for reconsideration.1 She then requested a hearing
before an ALJ. The ALJ conducted a hearing on January 10, 2002, and issued
a decision concluding that Taylor was not disabled within the meaning of the
Social Security Act. The ALJ thus denied benefits to Taylor. After the Appeals
Council affirmed the ALJ’s decision, Taylor filed this action. A magistrate judge
heard her case and recommended affirming the ALJ’s decision. The district
court adopted that recommendation and denied relief. Taylor now appeals.
                             II. STANDARD OF REVIEW
      This court reviews a denial of social security benefits “only to ascertain
whether (1) the final decision is supported by substantial evidence and (2)
whether the Commissioner used the proper legal standards to evaluate the
evidence.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). A final decision
is supported by substantial evidence if we find relevant evidence sufficient to
establish that a reasonable person could reach the same conclusion reached by
the Commissioner. Id. In our review of the evidence, we do not substitute our
judgment for the Commissioner’s judgment. Id. If there are conflicts in the
evidence, we accept the Commissioner’s resolution of those conflicts so long as
that resolution is supported by substantial evidence. Id.
                                    III. DISCUSSION
      The ALJ uses a five-step sequential analysis to evaluate claims of
disability: (1) whether the claimant is currently engaged in substantial gainful


      1
          Taylor apparently stopped working on July 1, 1980, because she became pregnant.

                                               2
activity; (2) whether the claimant has a severe impairment; (3) whether the
claimant’s impairment meets or equals the severity of an impairment listed in
20 C.F.R., § 404, Subpart P, Appendix 1; (4) whether the impairment prevents
the claimant from doing past relevant work; and (5) whether the impairment
prevents the claimant from doing any other work. Perez v. Barnhart, 415 F.3d
457, 461 (5th Cir. 2005); 20 C.F.R. § 404.1520(a)(4). To be entitled to benefits,
an applicant bears the initial burden of showing that she is disabled. Abshire
v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (per curiam). Here, the ALJ found
that Taylor retained the residual functional capacity to do a number of jobs; she
thus failed the fifth step of the analysis.
      Rather than directly challenging the substantiality of the evidence
supporting the ALJ’s decision, Taylor challenges the steps the ALJ took to obtain
the evidence. When Taylor applied for benefits in November of 1999, she
identified the Medical Center of Louisiana at New Orleans (“MCLNO”) as the
only place where she had received treatment. Further, the field officer who
initially assessed her noted that her only difficulty in movement was a slow and
stiff gait.     Taylor indicated that no doctor had any medical records or
information about her health or impairments. The Commissioner then obtained
Taylor’s previous year’s records from MCLNO. The records indicated that Taylor
had visited MCLNO five times in the previous year, largely for checkups related
to her diabetes.2 On two of those visits, she reported that she was walking for
exercise.
      For reasons that are unclear from the record, the Commissioner ordered




      2
          Taylor was non-compliant with her prescribed diabetes medication on three occasions.

                                               3
a consultative evaluation by Dr. Mandich on December 17, 1999.3 Dr. Mandich
concluded that Taylor suffered from hypertension that could be controlled with
medication, adult-onset diabetes, and had a history of stroke in 1992 with slight
residual stiffness to the left leg and subjective feelings of diminished fine
coordination in the left hand. The Commissioner then turned Taylor’s files,
including the report from Dr. Mandich, over to two Administration medical
consultants, both of whom concluded, in reports completed on January 31, 2000,
and February 11, 2000, that Taylor was capable of light work. On February 25,
2000, the Commissioner told Taylor that she did not qualify for benefits.
       On May 1, 2001, Taylor requested a hearing before an ALJ. In her request
for the hearing, she identified Dr. Weisberg as a treating physician. This was
the first indication to the Commissioner that she might have a treating
physician. Records provided by Dr. Weisberg indicate that he first saw Taylor
on November 3, 1995. Dr. Weisberg observed that Taylor walked very slowly
and could only walk a couple of blocks before her left foot began to drag. He also
noted that her left arm and hand were weak and she had some difficulty
performing rapid successive movements with her left hand. He concluded that
her motor disorganization interfered with her daily living, specifically noting
that it took her 10 times longer to dress herself than it normally would. Dr.
Weisberg also noted that although her speech was slightly slurred, he could
easily understand what she was saying. Dr. Weisberg did not see Taylor again
until May 26, 2000, over four years later. On that visit, Weisberg noted the
same problems, concluding that Taylor showed “a moderate degree of motor
disorganization” in her left arm and leg. Dr. Weisberg also concluded that


       3
        Given the rather limited information and documentation provided by Taylor, it would be
reasonable to assume the Commissioner requested this consultation in order to make an informed
decision about the nature of her disability.

                                              4
Taylor was not capable of living independently.
      By the time of Taylor’s second recorded visit to Dr. Weisberg, she had
already filed for benefits, seen Dr. Mandich, and been denied benefits. Still, she
asserts that (1) the Commissioner should not have ordered or relied on the
consultative evaluation; (2) the ALJ should have recontacted the “treating
physician,” Dr. Weisberg, in order to resolve discrepancies between his findings
and those of Dr. Mandich; and (3) the ALJ should have given Dr. Weisberg’s
opinion controlling weight. These claims are essentially procedural in nature.
      “Procedural perfection in administrative proceedings is not required” as
long as “the substantial rights of a party have [not] been affected.” Mays v.
Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988). We will thus only remand “if such
improprieties would cast into doubt the existence of substantial evidence to
support the ALJ’s decision.” Morris v. Bowen, 864 F.2d 333, 335 (5th Cir. 1988).
The burden for proving a disability is on the claimant, so it is ultimately her
responsibility to provide evidence supporting her claims.       See 20 C.F.R. §
416.912(a). Given the very limited medical information that Taylor provided
when she applied for benefits, the Commissioner was certainly justified in
ordering a consultative evaluation to determine the nature of her disability. See
id. § 416.912(f). Though Taylor points out that the Commission must make
“every reasonable effort” to obtain the necessary evidence from either a treating
physician or her “own medical sources,” Dr. Weisberg’s identity was entirely
unknown at the time the exam was ordered. Further, there is no indication that
MCLNO would have been able to provide any additional relevant information
about Taylor’s condition—the Commissioner requested and received Taylor’s full
medical history from MCLNO—so there is no reason in the record suggesting
that the Commissioner should have recontacted MCLNO before ordering a
consultative evaluation. See id.

                                        5
      Once the ALJ was presented with Dr. Mandich’s report, it was the ALJ’s
prerogative to decide how much weight it would receive. Taylor asserts that
because she had identified Dr. Weisberg as her treating physician by the time
of the hearing before the ALJ, the ALJ should have deferred to his opinion or
conducted a detailed analysis of his views as described in 20 C.F.R §
404.1527(d)(2). However, nothing about Taylor’s relationship with Dr. Weisberg
establishes the “longitudinal” pattern of care described in section 404.1527(d)(2);
Taylor’s two visits to Dr. Weisberg, four years apart, are the sort of “individual
examinations” that are distinguished in the regulation from the continuous care
provided by a treating physician. The ALJ did not need to accept Taylor’s
assertion that Weisberg was her treating physician at face value, given the
limited treatment relationship she established with him. See Hernandez v.
Heckler, 704 F.2d 857, 860–61 (5th Cir. 1983) (affirming ALJ’s determination
that a doctor who only saw the claimant twice in a 17-month period was not a
treating physician).    Because Taylor’s two visits to Dr. Weisberg did not
establish him as her treating physician, the ALJ did not err by not attempting
to resolve his statements with Dr. Mandich’s conclusions. Nor was it error to
deny Dr. Weisberg’s opinion controlling weight.
      Taylor also asserts that the ALJ made errors of fact in rejecting Dr.
Weisberg’s findings. Specifically, she contends that, contrary to the ALJ’s
findings, (1) Dr. Weisberg’s findings were not inconsistent with those of Dr.
Mandich; (2) Dr. Weisberg’s findings were not based on Taylor’s subjective
complaints; and (3) Dr. Weisberg’s findings were not contrary to the weight of
the medical evidence.
      Taylor’s first assertion is belied by the fact that she rests her procedural
claim on a contention that the ALJ should have given more weight, not less, to
Dr. Weisberg’s findings, and that if the ALJ did so she would have prevailed.

                                        6
The record makes clear that Dr. Weisberg and Dr. Mandich did not have
identical views of the nature of Taylor’s medical condition.
      The ALJ stated that Dr. Weisberg’s opinion “appears to be based on the
subjective complaints of [Taylor] which he takes at face value.” This statement
was a reference to Dr. Weisberg’s conclusion that Taylor was not capable of
independent living despite being able to cook, clean, and perform other
household activities. The ALJ found Dr. Weisberg’s conclusion to be inconsistent
with his observations and thus found that Dr. Weisberg was crediting Taylor’s
self-evaluation. The record supports this finding, as well as the related finding
that Dr. Weisberg’s conclusion that Taylor was incapable of independent living
was contrary to the weight of the medical evidence. Both Dr. Mandich and a
vocational expert procured by the ALJ found that Taylor’s disabilities were not
so severe as to preclude employment.
                             IV. CONCLUSION
      For the foregoing reasons, the order of the district court is AFFIRMED.




                                       7